Name: Council Directive 65/469/EEC of 25 October 1965 amending the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: foodstuff;  natural and applied sciences;  food technology;  health
 Date Published: 1965-10-26

 Avis juridique important|31965L0469Council Directive 65/469/EEC of 25 October 1965 amending the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption Official Journal 178 , 26/10/1965 P. 2793 - 2796 Finnish special edition: Chapter 13 Volume 1 P. 0081 Danish special edition: Series I Chapter 1965-1966 P. 0074 Swedish special edition: Chapter 13 Volume 1 P. 0081 English special edition: Series I Chapter 1965-1966 P. 0082 Greek special edition: Chapter 03 Volume 1 P. 0193 Spanish special edition: Chapter 13 Volume 1 P. 0032 Portuguese special edition Chapter 13 Volume 1 P. 0032 COUNCIL DIRECTIVE of 25 October 1965 amending the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorised for use in foodstuffs intended for human consumption (65/469/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the Council Directive of 23 October 1962 (3) on the approximation of the rules of the Member States concerning the colouring matters authorised for use in foodstuffs intended for human consumption must be amplified and corrected; Whereas, in particular, research being carried out at present in order to arrive at an accurate assessment of the colouring matters listed in Annex II to the Directive of 23 October 1962 cannot be completed within the three-year period following notification of that Directive set in Article 2 ; whereas that period should therefore be extended to 31 December 1966; Whereas in certain Member States serious difficulties have been encountered in applying, with regard to lead content, the general criteria of purity laid down in Annex III, Section A (1) (a), to the Directive of 23 October 1962 ; whereas Member States should therefore be allowed to authorise until 31 December 1966 the use in foodstuffs of colouring matters which do not correspond to those criteria; Whereas the definition of caramel, as given in Annex I to the Directive of 23 October 1962, would exclude the use of certain varieties of that product for colouring foodstuffs ; whereas such exclusion is unjustified, since these products do not endanger human health if their composition satisfies certain specific criteria of purity; Whereas products which are equally harmless to human health and which are in general use have been omitted from the list of carotenoids and xanthophylls and from the list of products authorised for diluting or dissolving colouring matters; Whereas, finally, orcein as defined in Annex I to the Directive of 23 October 1962 is not in general use as a colouring matter ; whereas, on the other hand, sulphonated orcein is in general use in certain Member States for colouring foodstuffs ; whereas these Member States should be allowed to maintain temporarily their rules concerning this product in subject to the provisions laid down for the products covered by Article 2 of the Directive of 23 October 1962; HAS ADOPTED THIS DIRECTIVE: Article 1 1. Article 2 of the Council Directive of 23 October 1962 (hereinafter called the "Directive") shall be amended to read as follows: "Article 2 1. Until 31 December 1966 Member States may maintain the provisions of their existing national (1)OJ No 117, 6.11.1964, p. 2819/64. (2)OJ No 63, 13.4.1965, p. 965/65. (3)OJ No 115, 11.11.1962, p. 2645/62. rules concerning the colouring matters listed in Annex II. 2. Before the date set in paragraph 1 the Council may, under Article 100 of the Treaty, take a decision on a proposal for a directive authorising the use of these colouring matters. Authorisation may be granted only if, after scientific investigation, these colouring matters are proved harmless to health and if their use is necessary for economic reasons. Where the Council has not acted before the date set in paragraph 1, Article 12 shall apply." 2. To the list of products given in Article 6 of the Directive there shall be added the following products: "Citric acid Tartaric acid Lactic acid Gelatine Pectins Ammonium, sodium and potassium alginates L-ascorbic acid esters of the unbranched fatty acids C14, C16 and C18 (authorised exclusively for the colouring matters listed under Nos E 160 and E 161 in Annex I)." 3. The text of Article 8 of the Directive shall become paragraph 1 of Article 8 and the following paragraph 2 shall be added to that Article: "2. By way of derogation from the provisions of paragraph 1, Member States may until 31 December 1966 at the latest authorise the use in foodstuffs of colouring matters listed in Annex I which do not satisfy the general criteria of purity laid down in Annex III, Section (A) (1) (a), with regard to lead content." 4. Article 12 (2) of the Directive shall be amended to read as follows: "2. Where the last sentence of Article 2 (2) is applicable, the date set in Article 2 (1) shall be substituted for the date of notification referred to in the preceding paragraph." Article 2 The following amendments shall be made to Annex I to the Directive: E 141 In the column headed "CI" the figure "75810" shall be inserted. E 150 The text in the column headed "Chemical formula or description" shall be worded as follows: "Product obtained exclusively by heating sucrose or other edible sugars, or amorphous brown products, soluble in water, obtained by the controlled action of heat on edible sugars in the presence of one or more of the following chemical compounds: - acetic, citric, phosphoric, sulphuric and sulphurous acids and sulphur dioxide; - ammonium, sodium and potassium hydroxides and ammonium gas; - ammonium, sodium and potassium carbonates, phosphates, sulphates and sulphites." E 160 Under (a): - in the column headed "Schultz" the figure "1403" shall be inserted; - in the column headed "CI" the figures "1249a" and "75130" shall be inserted; - in the column headed "DFG" the figure "108" shall be inserted; - in the column headed "Chemical formula or description" the wording shall be "Predominantly trans-form products". Under (b): - in the column headed "Schultz" the figure "1738" shall be inserted; - in the column headed "CI" the figures "(1241)" and "75120" shall be inserted; - in the column headed "DFG" the figure "109" shall be inserted. Under (d): - in the column headed "CI" the figure "75125" shall be inserted, - in the column headed "Chemical formula or description" the wording shall be "Predominantly trans-form products". After (d) the following shall be added: >PIC FILE= "T0001571"> E 161 In the column headed "Chemical formula or description" the wording shall be: "The xanthophylls are ketonic and/or hydroxylic derivatives of carotenes." Under (d) in the column headed "CI" the figure "75135" shall be inserted. After (f) the following shall be added : "(g) Canthaxanthin". E 163 In the column headed "Chemical formula or description" the wording of the last paragraph shall be as follows: "The anthocyanins may be obtained only from edible fruit or vegetables such as strawberries, mulberries, cherries, plums, raspberries, blackberries, blackcurrants, red currants, red cabbage, red onions, cranberries, bilberries, aubergines (egg plants), grapes and elderberries." E 172 In the column headed "Schultz" the figures "1276" and "1311" shall be deleted. Article 3 The following colouring matter shall be added to those listed in Annex II (1) of the Directive: >PIC FILE= "T0001572"> Article 4 The following amendments shall be made to Annex III to the Directive: - For the first paragraph of section A there shall be substituted the following: "Unless otherwise provided in the specific criteria in Section B the colouring matters referred to in Annex I are required to satisfy the following criteria of purity:" - After No E 141 the following shall be added: >PIC FILE= "T9000214"> - Under No E 181 for thr words "computed on the basis of" there shall be substituted "expressed as". Article 5 Member States shall so amend their laws in accordance with the above provisions that by 31 December 1966 the new measures apply to colouring matters and foodstuffs placed on the market. Article 6 This Directive is addressed to the Member States. Done at Brussels, 25 October 1965. For the Council The President E. COLOMBO (1)Beythien-Diemair, Laboratoriumsbuch, 7th Edition, p. 151. (2)"Determination of sulphur dioxide in foods", Dept. Public Health & Med. Subjects No 48, Ministry of Health, London 1927.